                                            Affiliate Resource Center

About
Launch
FAQs
Copy & Creatives                            Affiliate Resource Center
REGISTER
                                                                                           Affiliate Resource Center
                                                                                           Affiliate Resource Center
Home
About
Launch


                   What's Your Connection to Cancer?
FAQs
>> REGISTER <<




        Hopefully none at all but that’s highly rare these days unfortunately.

        Well for me, cancer took several very important people to me that can’t be replaced.

        Up until recently, I wouldn’t even talk about cancer with anyone.

        And now, here I am executive producing a 9-part docuseries on the topic called, The Answer
        to Cancer.

        Since you may be involved in sharing this series with your community…

        I wanted to share this very personal 2 minute video about my connection to cancer and WHY
        I’ve created this series...



                                   (a deeply personal video from Jeff Hays)




          The Highest Converting Health Docuseries
                 You’ll Promote This Year...
                   We're Giving Away $50,000+ In Contest Prizes!

                        $5,000 Dollar Contests Happening NOW
       For every 1 affiliate introduction/referral you make who confirmed to promote, you
       get 1 3:20-cv-00696
      Case   raffle entry.     Document 12-2 Filed 09/11/20 Page 1 of 18 PageID #: 180
The affiliate with the most confirmed affiliates will receive $2,000. Then we will
select 3 raffles out of a hat and each winner will win $1,000 dollars each.

Contest ends Tuesday, August 4th. Prizes will be paid on Friday, August 14th.

                        Just Added: Affiliate Managers
Affiliate Managers play an integral part of these launches and they are often not
included in the contest prizes. We appreciate all the affiliate managers who will help
make this launch successful and we’ve created contest prizes just for them. Details
below…

              Pre-Launch Surprise Contest...Explained
#1: $5,000 Contest from July 23rd - 25th
#2: $5,000 Contest from August 3rd - 5th

For both contests...

✅ $2,000 dollar prize for the affiliate with the most leads within the above
timeframes
✅ 100 leads = 1 raffle entry
✅ 3 winners will be selected and they will each win $1,000 dollars


Surprise Contest Prizes ($10,000)

✅ First 3 days of Pre-Launch (July 23rd - 25th) - $5,000
    -- Most Leads - $1,000
    -- 3 Raffle Contest - $3,000 (3 @ $1,000 each)
✅ Launch Contest (August 3rd - 5th) - $5,000
    -- Most Leads - $2,000
    -- 3 Raffle Contest - $3,000 (3 @ $1,000 each)

Affiliate Manager Contest

✅ 20,000 leads = $1,000
✅ 15,000 leads = $750
✅ 10,000 leads = $500
✅ 5,000 leads = $250
✅ 2,500 leads = $125
✅ 1,000 leads = $50
Leads Leaderboard ($25,000) (through EOD, Sunday, Aug 16th)

✅ 1st Place - $15,000
✅ 2nd Place - $5,000
✅ 3rd Place - $3, 000
✅ 4th Place - $1,250
✅ 5th Place - $750

Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 2 of 18 PageID #: 181
2nd Tier Contests ($10,000)

✅ February, 2020 ($5,000)
✅ June - July, 2020 ($5,000)



Chances are, you’ll have at least 20 (or more) opportunities to promote a health docuseries in
2020.

Most will convert okay, some will do good, a few will do great, but there will only be ONE
that will convert the best.

The Answer to Cancer docuseries will convert the best. Here’s why...




 The Topic
 No disease on the planet affects more people, gets more attention or creates more emotion
 than Cancer.




 The Timing
 There hasn’t been a new successful cancer docuseries in 4 years and the disease is only
 growing.




 The Message
 The market has matured and they know that cancer can’t be beat by just eating some apricot
 seeds or wishing it away. The Answer to Cancer delivers the WHOLE truth about cancer
 like never before.




Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 3 of 18 PageID #: 182
 The Marketing
 The chief marketer behind The Answer to Cancer is responsible for building programs and
 launches in which affiliates earned the highest EPCs and EPLs ever received in the history
 of docuseries launches.




 The Why
 How many people have you lost in your life to cancer? What would your life look like if
 they were still here? This is why The Answer To Cancer is so important right now.

 Not to mention that the producer of this film, Jeff Hays, lost his mother at the age of 11 and
 lost his 12-year old son to cancer, and several more dear friends. We're counting on you to
 help us spread the word so that we can inform (and hopefully save) as many lives as we can.

And this is why we are so confident that promoting The Answer to Cancer will be the
HIGHEST converting health docuseries you promote this year...




    Here Are A Few Top Con rmed A liates:



                                       Green Med Info
                                          Sayer Ji



Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 4 of 18 PageID #: 183
                                Health Secret
                                Jonathan Otto




                             Health Talks Online
                                Bob & Bobby




                   The Human Longevity Project Joe & Jason


Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 5 of 18 PageID #: 184
                                         The Sacred Science
                                            Nick Polizzi




                                              Well.org
                                            Pedram Shojai




WE NEED YOUR HELP TO GET THE WORD OUT ON
THIS POWERFUL CANCER DOCUMENTARY SERIES!
    Are You Ready To Help Share This Message With The World?

                      YES! I WANT TO BE AN AFFILIATE!



   Let’s face it, cancer, is the biggest and scariest pandemic of our time.

   Cancer is the leading cause of death worldwide (in fact, 1 in 6 deaths are cancer related).

   AND, in the United States alone... EVERY 60 Seconds 3 new people will be diagnosed with
   Cancer.

     By the time you finished reviewing this affiliate center, at
   least 10 people will receive the tragic news that they too have
                               cancer...
   No one is safe and there isn’t one prevention or treatment solution.

   Over the past decade, previous cancer docuseries have reached millions of people, saved
   countless lives, generated millions of dollars for mission based affiliates and launched a
  Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 6 of 18 PageID #: 185
movement of docuseries’ across multiple genres.

Cancer patients need to know the WHOLE truth about all the available prevention and
treatment options, not just traditional and not just alternative.

It’s time to create a bridge of awareness, clarity and hope for people everywhere.

And that’s the core mission and purpose beyond The Answer to Cancer.

The Answer to Cancer is a 9-part docuseries featuring doctors, experts and patients sharing the
latest and most cutting edge prevention and treatment protocols.

Our core message is HOPE and Solutions and we will not revert to the low level fear
approach.

We’re committed to delivering Protocols, Prevention & Peace of Mind...


                          Mark Your Calendar!




Pre-launch: July 23rd - August 2nd, 2020

Launch: August 3rd - 5th, 2020
(starts tomorrow, tonight, now live)

Event: August 4th - 13th, 2020

Replay Weekend: August 15th - 16th, 2020

During the live airing period, viewers are able to purchase digital access to the film as
well as physical copies for up to $279.

For your help in bringing exposure to this mission, you will receive 50% commission
on any digital products and 40% on any physical products purchased as well as a 10%
2nd tier commission.

Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 7 of 18 PageID #: 186
                                    How It Works
How It Works




Register To Promote
Register to become an affiliate (if you haven't already signed up).
Then send us the date(s) you are planning on promoting The Answer To Cancer docuseries. (We'd
love to know as soon as possible so that we can plan accordingly.)




2nd Tier Opportunity
Introduce us to your top affiliate partners and send out a few affiliate broadcasts and earn
LIFETIME commissions on every sale your affiliates make.




Share With Followers
Simply send a few pre-written emails (see Swipe and Graphics below on where to access the
templates) and/or share social posts between July 23rd - August 16th, 2020, encouraging your
readers or followers to check out the event registration page for the FREE docuseries.




Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 8 of 18 PageID #: 187
Enjoy The Docuseries
Your readers get to watch our documentary screening event (and the 2-day replay) completely free
with no strings attached.




Monetize
At the end, they’ll be offered the opportunity to own the entire series and many other incredible
items for as little as $97.




Earn
You will earn 40% commissions on every physical purchase and 50% on every digital purchase.
You’ll also earn 10% 2nd tier LIFETIME affiliate commissions.


               It’s that simple. Need more details? Check out our FAQ below.




                             Swipe and Graphics
 We make it simple to spread the news about The Answer To Cancer documentary series. We’ve done
 the heavy lifting, so all you have to do is “Swipe and Share.”

Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 9 of 18 PageID #: 188
   To view and download all your email swipes, banners, and related creatives click HERE.

   Then, log in to your account using the LOGIN button on the top right of the navigation bar on this page.
   Simply log in to your account and click on Link Generator to create your affiliate link.

   If you need help with any of these, please write us as affiliates@theanswertocancer.com and we'll get
   back to you ASAP.




           Are You Ready To Help Share
          This Message With The World?
Are You Ready To Help Share This Message With The
                     World?
                        Click The Link Below To Get Started...

                       YES! I WANT TO BE AN AFFILIATE!




                Meet The Answer To Cancer Team
   It's a pleasure to introduce the dream team behind The Answer To Cancer Documentary
   series...


   Tra c




    Manny Goldman
    Manny Goldman has been a connector, JV broker, affiliate manager, Director of Traffic and
    now CEO of 3 direct response, info publishing, impact based businesses.

    As the Director of Traffic for The Truth About Cancer, from January, 2015 - June, 2016,
    Manny helped them go from 100,000 subscribers to 2,000,000 and from $2M in revenue to
  Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 10 of 18 PageID #: 189
  $25M. This was all with 3 launches within 18 months.

  Manny has since gone on to start and/or scale, The Sacred Plant, The Healing Miracle and
  now The Answer to Cancer as the CEO.

  Personally, Manny is happily married for 12+ years and a proud father to 3 amazing
  children. Originally from New York, he lived in southern California for 6 years and now
  lives with his family in northeast Florida.



 Launch Management, Funnel Builds + More




  Brett Fairall
  Brett Fairall has had the pleasure to create, manage, and pioneer at least 10 mega successful
  launches and even more evergreen offers over the last 5 years.

  Brett Fairall is the launch manager for The Answer To Cancer and the glue to hold together
  this powerhouse team of visionaries, marketers, and traffic aficionados.

  In addition to being incredibly blessed to bring TATC to the world, Brett is the co-owner of
  Mimosa Mastermind, The Healing Miracle and DRJ Publishing with world reknown keto
  and fasting expert, Dr. David Jockers.




  Tracy Magee-Graham
  Tracy is the very best of what Canada has to offer. She is the heart and soul of the team, and
  somehow manages to keep the team on track while juggling 37 other tasks at the same time.

  Tracy is a Superhero Project Manager and has been with the Fairall Group since 2016. One
  of her superpowers is keeping everything organized, getting everything done on time, and
  doing it while managing individual projects and client relationships.

  When she isn’t at the helm of The Fairall Group ship, she enjoys reading by the river near
  her home, playing in the snow, and going to her husband’s softball games.


Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 11 of 18 PageID #: 190
 Production




  Jeff Hays
  Filmmaker

  Jeff Hays is a 20+ year filmmaker veteran and a serial entrepreneur.

  His commission by Patrick Byrne, his work with stars like Kevin Costner and Hillary
  Swank,and his documentaries being short-listed for an Academy Award have made him a
  legend in the industry. Recent health documentary projects include "Bought," "Doctored"
  and "Undoctored."

  Hays lives in the Utah mountains with his dog Abby and works from his office in NY. He's a
  father of 9 and grandfather of 12, with new ones arriving annually.




  Dr. Patrick Gentempo
  Your Host

  Dr. Patrick Gentempo is a well-known and respected star in the world of health, wellness
  and business.

  As a chiropractor, he built an international business and his innovations received multiple
  patents. He is a post-graduate faculty member of multiple chiropractic institutions and has
  been published repeatedly in peer-reviewed journals.

  Dr. Gentempo successfully exited his diagnostic technology business in 2011 to pursue his
  passion for exposing the truth through filmmaking.


 A liate Angels
 We’re committed to you having a VIP Concierge experience so we’ve assembled an all-star
 team of superstar affiliate managers that will support you in getting the most from this launch.


Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 12 of 18 PageID #: 191
 They are calling themselves “Affiliate Angels” and you can choose your “Angel” or we will
 assign one for you...




  Elizabeth Newman
  Elizabeth is a veteran affiliate marketer with 6 years of extensive experience fusing
  businesses together to create harmonious partnerships.

  The majority of her background is rooted in personal development and various health
  ventures. She is a partnership wizard, and thrives in the magic of meaningful &
  collaborative alliances that connects aligned communities and supports sustainable,
  nourished, & happy collaborations.

  Elizabeth is right at home living close to the beach in beautifully charming Charleston SC.

  CONTACT: angelelizabeth@theanswertocancer.com




  Christi Simoneaux
  Christi has 15 years of experience in relationship-based sales and marketing in the health
  and wellness field. Before joining with Revealed Films, she worked for many years as a
  Practice Strategy Consultant for a chiropractic medical device company, with an emphasis
  on the family wellness practice. She enjoyed coaching chiropractors on how to grow in their
  communities and spread the message of natural healing and family wellness.

  Among her deepest passions is to help others find a path to health and healing. Working as a
  member of the Revealed Films team has afforded her the platform for applying exciting new
  modalities that, when properly utilized, empowers an individual with the means to
  accomplish their personal healing goals.

  CONTACT: angelchristi@theanswertocancer.com




Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 13 of 18 PageID #: 192
  Brooke Emery
  Recognized by Forbes Magazine as a connector, Brooke is a creative business strategist with
  roots in advertising, publicity and film.

  She brings big vision and intuition to connect her clients to key people and resources in her
  wide network to create business development strategies, partnerships and win-win-win joint
  ventures that create social impact and bring consciousness to the planet.

  Brooke was a Thursday night volunteer for the Ronald McDonald House, and has recently
  been deeply impacted by cancer in a myriad of close personal relationships.

  Being an angel for this project feels like answered prayers to spread her gifts and talents for
  good, and support aligned awareness to help inspire peace and healing and change lives in a
  meaningful way.

  Brooke lives in Connecticut, where she dabbles in her other personal passion of infusing
  humor in unexpected places. This drives her to the stage as a stand up comedian where she
  revels in producing giggles and the art of play.

  CONTACT: angelbrooke@theanswertocancer.com




  Rose Ann Caras
  Rose Ann Caras has been an affiliate assistant for 10+ years.

  She’s worked closely with Manny Goldman on all his JV brokering, affiliate launches and
  his own launches which have collectively had 3,000,000++ subscribers.

  CONTACT: affiliateassistant@theanswertocancer.com


 Design




  Erik Stafford

Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 14 of 18 PageID #: 193
    Erik Stafford is a multiple AAF-ADDY and ARDA award-winning Creative Director who
    has worked behind the scenes on several docu-series projects, successfully using Direct
    Response Design to foster engagement and improve conversions.

    Erik is Creative Director at Aimclear®, a data-driven marketing agency ranked 6X Inc.
    5000 Fastest Growing Companies, 4X in the top 100 workplaces by Minnesota Business
    Magazine and winner of 14 US Search Awards, including 4X Best Integrated Agency.




           Are You Ready To Help Share
          This Message With The World?
Are You Ready To Help Share This Message With The
                     World?
                        Click The Link Below To Get Started...

                        YES! I WANT TO BE AN AFFILIATE!




   Frequently Asked Questions
   Q .Who’s behind this launch?

   A. 3 distinct and established teams have joined forces to create an epic docuseries and launch.

   Jeff Hays and Patrick Gentempo from Revealed Films. Their docuseries’ launches have had
   1,000,000++ subscribers and $10+ million in total revenue.

   Manny Goldman, the former Director of Traffic for The Truth About Cancer which he helped them go
   from 100,000 subscribers to 2,000,000 in 18 months. Currently the founder and CEO of The Sacred
   Plant and the CEO of The Healing Miracle.

   Brett Fairall and Tracy Magee-Graham, have managed at least 10 mega successful launches and even
   more evergreen offers. Brett Fairall is the co-owner of Mimosa Mastermind, The Healing Miracle and
   DRJ Publishing (Dr. David Jockers).

   Q. What are your launch dates?

   A. Pre-launch: July 23rd - August 2nd, 2020
   Launch: August 3rd - 5th (starts tomorrow, tonight, now live)
   Event: August 4th - 13th, 2020
   Replay Weekend: August 15th - 16th, 2020

   Q. Is this a proven launch or a new launch?

  Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 15 of 18 PageID #: 194
 A. This is a new launch with a very proven team in production, conversions, traffic and execution.
 However we will GUARANTEE that this will be the highest converting health docuseries launch you
 promote all year.

 Jeff Hays is known for being one of the special story tellers of this century.

 Q. What are your affiliate commission payouts?

 A. We pay the standard affiliate commissions for docuseries — 50% digital, 40% physical and 10% for
 2nd tier commission.

 Q. When will you pay affiliate commissions?

 A. We pay affiliates every 30 days, 100% of their commissions owed. The first payment will be August
 30th.

 Q. What is your cookie policy?

 A. For this first launch, we are first lead in, 90 day cookie. We intend to do a Facebook launch before
 the end of 2020 and invite the non-buyers to watch it again.

 Your leads will be tagged to you and when one of your leads buys, you will be paid.

 Q. Will you have upsells?

 A. We will have 2 upsell offers. An interactive webinar series which has been proven to boost affiliate
 commissions by 40% within 3 months after the airing . The price point will start at $249 or 3 pay of
 $99. You will earn 25% commissions for this upsell.

 In addition, a continuity newsletter which has been proven to boost by 10-20%. The price point will
 start be either $19 or $29. You will earn 20% commissions for this upsell. Both of these offers will be
 offered to the buyers of the docuseries during the live airing and the non-buyers within the first 90 days
 of the live airing. What’s great is that you have a 90-day cookie on every lead you bring us.

 Q. What is your return policy?

 A. One year from purchase.

 Q. What kind of landers will you have?

 A. Trailer / Event Sign Up + 2 Ebook landers (which will also include the Docuseries sign up).

 Q. Can I recruit my affiliates for a 2nd tier commission?

 A. Absolutely. You’ll earn 10% on every gross dollar they generate. You will be tagged to your affiliates
 for life.

 The sales leaderboard is sorted by total sales commissions not total sales. This all means more
 immediate commissions, more recurring commissions, bragging rights on the leaderboard and more
 opportunities to earn more affiliate prizes.

 Q. Will you have affiliate contest prizes?

 A. Yes, we're giving away more than $50,000 dollars in cash prizes. Go here to see the full list of prize
 details.

 Q. What is your recip policy?

 A. First and foremost, each reciprocal agreement needs to be approved upfront and before you send for
 us. We do have a 2,500 unique lead minimum that will need to be met before we reciprocate.

Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 16 of 18 PageID #: 195
 Q. How will the list be used after the launch?

 A. We will first and foremost focus the list on content consumption for our docuseries and elegantly
 offering the on-demand access to the series.

 After the event ends, we will be delivering a 10-week webinar series with each webinar being available
 for FREE for 48-hours with an opportunity to get unlimited, on-demand access to all 10 webinars + live
 Q&A calls.

 You'll be earning ongoing commissions on this extensive "back-end" offer.

 As we're delivering this webinar series, we'll also be fulfilling our reciprocals. The affiliates who sent
 the most leads will have the first option for recip dates.

 Originally there were going to be 2 copies of the list that Jeff and Manny would manage separately. This
 is no longer the case. There will now only be 1 list, managed in the same ESP.

 Q. Who is your affiliate point of contact?

 A. We have 3 Affiliate Angels who will provide you with VIP Affiliate Concierge (Go here for a list of
 all the angels)

 For links, swipe copy and social creatives, contact Rose Ann Caras at:
 - affiliateassistant@theanswertocancer.com
 - Voxer: rannc5995
 - Skype: roseanc

 Q. What if my readers have questions for customer service, or need technical support? Who do I
 refer them to?

 A. support@theanswertocancer.com.

 Q. I forgot my username and/or password, how do I get back into my affiliate account?

 A. If you forgot your password, click here to reset. You will need your username or email address that
 you used to sign up to your account. This is the email address that you are receiving our affiliate emails
 from. If you still can’t login, email us at affiliates@theanswertocancer.com, and we’ll send you your
 email and password.

 Q. What affiliate platform will we be using?

 A. We use Ontraport for managing our affiliate program and launches.

 Q. Do you have a minimum commission amount before I will get paid?

 A. Yes, you must earn at least $50 in commissions.

 Q. What do I need to do to ensure I receive my commission payment?

 A. Upon sign up, please provide either a valid PayPal email account or a physical address for us to mail
 commission checks.




                  Are You Ready To Help Share
                 This Message With The World?
Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 17 of 18 PageID #: 196
Are You Ready To Help Share This Message With The
                     World?
                        Click The Link Below To Get Started...

                        YES! I WANT TO BE AN AFFILIATE!




     *THESE STATEMENTS HAVE NOT BEEN EVALUATED BY THE FOOD AND DRUG ADMINISTRATION. THIS PRODUCT IS NOT
                          INTENDED TO DIAGNOSE, TREAT, CURE OR PREVENT ANY DISEASE.
     THE STATEMENTS ON THIS WEBSITE AND ON THESE PRODUCT LABELS HAVE NOT BEEN EVALUATED BY THE FOOD AND
       DRUG ADMINISTRATION. THESE PRODUCTS ARE INTENDED AS A DIETARY SUPPLEMENT ONLY. PRODUCTS ARE NOT
       INTENDED TO DIAGNOSE, TREAT, CURE OR PREVENT ANY DISEASE. INDIVIDUAL RESULTS MAY VARY BASED ON AGE,
    GENDER, BODY TYPE, COMPLIANCE, AND OTHER FACTORS. ALL PRODUCTS ARE INTENDED FOR USE BY ADULTS OVER THE
    AGE OF 18. CONSULT A PHYSICIAN BEFORE TAKING ANY OF OUR PRODUCTS, ESPECIALLY IF YOU ARE PREGNANT,NURSING,
                            TAKING MEDICATION, DIABETIC, OR HAVE ANY MEDICAL CONDITION.

                                                     TERMS & CONDITIONS
                                         All Rights Reserved 2020 © TATC Publishing, LLC.




  Case 3:20-cv-00696 Document 12-2 Filed 09/11/20 Page 18 of 18 PageID #: 197
